SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF CONCORD DEBT HOLDINGS LLC SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, made as of the 2nd day of August, 2008, by and among LEX-WIN CONCORD LLC, a Delaware limited liability company (“Lex-Win”), and INLAND AMERICAN (CONCORD) SUB, LLC, a Delaware limited liability company (“Inland”), and such other person or persons as may become parties to this Agreement by executing a counterpart hereof. RECITALS: WHEREAS, WRT Realty L.P. (“WRT”), The Lexington Master Limited Partnership (“MLP”) and WRP Management LLC (“WRP”) are party to that certain Amended and Restated Limited Liability Company Agreement of Concord Debt Holdings LLC, a Delaware limited liability company (the “Company”), dated as of September 21, 2007 (the “Original Agreement”); WHEREAS, WRT and MLP are simultaneously herewith contributing their entire interest in the Company to Lex-Win and WRP is resigning as the administrative manager of the Company; WHEREAS, Lex-Win and Inland desire to be admitted as members of the Company and, in connection therewith, Lex-Win and Inland desire to amend and restate the Original Agreement in its entirety; NOW, THEREFORE, In consideration of the covenants and conditions set forth in this Agreement, the parties agree as follows. ARTICLE I CERTAIN DEFINITIONS 1.1General Terms.For purposes of this Agreement, the following terms shall have the following respective meanings: Act:The Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq. Acquisition Entity: A Person that (i) has been in the business of originating and/or acquiring Loan Assets for more than two years at the date hereof and such business is established and past the development stage to the point that such Person competes for Loan Assets with the Company and (ii) has more than a de minimis amount of its assets as Loan Assets. Additional Investor Notice:As defined in Section 3.8(b) hereof. Additional Member:As defined in Section 3.8(a) hereof. Advance Rate Paydowns:Payments of margin calls or other payments required to satisfy amounts due on a Credit Facility other than interest payments and voluntary principal payments. Advisory Committee:As defined in Section 7.2 hereof. Affiliate:With respect to a specified Person, (i) a Person who, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with, the specified Person, (ii) any Person who is an officer, director, member or trustee of, or serves in a similar capacity with respect to, the specified Person or of which the specified Person is an officer, partner, member or trustee, or with respect to which the specified Person serves in a similar capacity, (iii) any Person who, directly or indirectly, is the beneficial owner of 25% or more of any class of equity securities of, or otherwise has a substantial beneficial interest in, the specified Person or of which the specified Person has a substantial beneficial interest and (iv) the spouse, issue, or parent of the specified Person.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract, relation to individuals or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing.An Affiliate does not include a Person who is a partner in a partnership or joint venture with the Company or any other Member if such Person is not otherwise an Affiliate of the Company or any Member. Bankruptcy:With respect to any Member, (i) the filing by that Member of a voluntary petition seeking liquidation, reorganization, arrangement or readjustment, in any form, of his debts under Title 11 of the United States Code or any other Federal or state insolvency law, or a Member's filing an answer consenting to or acquiescing in any such petition, (ii) the making by that Member of any assignment for the benefit of his creditors, (iii) the expiration of 60 days after the filing of an involuntary petition under Title 11 of the United States Code, an application for the appointment of a receiver, trustee or custodian for the assets of that Member, or an involuntary petition seeking assets of that Member, or an involuntary petition seeking liquidation, reorganization, arrangement or readjustment of its debts under any other Federal or state insolvency law, provided that the same shall not have been vacated, set aside or stayed within such 60-day period (iv) the failure of a Member to generally pay its debts as they become due or (v) the placement of a writ of attachment against any of the Member’s assets. Business Day:Any day other than Saturday, Sunday or any other day on which commercial banks or savings and loan associations are required or authorized by law to close in Boston, Massachusetts or New York, New York. Capital Accounts:The capital accounts of the Members maintained in accordance with Section 3.9 hereof. Capital Call:As defined in Section 3.5 hereof. Capital Call Amount:As defined in Section 3.5 hereof. 2 Capital Contributions:The capital contributions of the Members made to the Company pursuant to the terms of this Agreement excluding any Managing Member Preferred Capital. Capital Percentages:An amount for each Member, expressed as a percentage, equal to (i) such Member’s Unreturned Capital Contributions divided by (ii) the Unreturned Capital Contributions of all Members. Capital Proceeds:All amounts received by the Company not included as Cash Flow (excluding any contributions to capital) less any expenses incurred in connection with receiving such amounts. Cash Flow:All amounts received by the Company from (i) Loan Assets other than amounts attributable to payments of principal on the underlying Loan Asset, (ii), in the case of an REO Property, all amounts received from such REO Property commonly treated as operating revenue from real properties similar in nature to the REO Property, (iii) income from Equity Securities and (iv) income from Sidecar Investments, less, in all cases, (w) the operating expenses and general and administrative expenses of the Company, including fees payable pursuant to Article VI hereof, (x)interest expenses and scheduled principal repayments pursuant to any Credit Facility, (y)any distributions paid pursuant to Section 5.3 hereof and (z) such reserves as the Managing Member may establish pursuant to Section 5.1 hereof. Code:The Internal Revenue Code of 1986, as amended from time to time, or any similar Federal internal revenue law enacted in substitution for the Code. Commitment Period.The period from the date hereof until the earlier of (i) the first anniversary of the date hereof if Capital Calls requiring the Initial Preferred Member to make total Capital Contributions, inclusive of the Initial Capital Contribution and the amount of any direct capital contributions by the Initial Preferred Member in a Sidecar Investment Entity, of at least $65,000,000 have not then been made or (ii) the eighteen month anniversary of the date hereof; provided, however, that the Commitment Period shall immediately expire on the date on which Lex-Win or its Affiliates (other than an Acquisition Entity) invests in a Sidecar Investment Entity independent of the Company or the Initial Preferred Member and such Sidecar Investment Entity requires that Lex-Win or such Affiliate offer any Loan Assets to such Sidecar Investment Entity prior to the earlier of clause (i) or (ii) hereof. Common Members:The Managing Member together with all such other Persons who are admitted as members of the Company in accordance with the terms of this Agreement and classified as “common members.” Company:Concord Debt Holdings LLC Company Interest.The ownership interest of any Member in the Company, including, without limitation, all rights to receive distributions and allocations of Profit and Loss. 3 Company Minimum Gain:Means partnership minimum gain as determined in accordance with Regulations Section 1.704-2(d). Company Redemption Amount:As defined in Section 10.1(c) hereof. Control, controlled or controlling:The possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract, or otherwise. Credit Facility:Each loan agreement, credit facility, term loan, match funded loan, repurchase agreement, warehouse line and other instruments pursuant to which the Company or an Investment Entity obtains financing. Default Event:The occurrence with respect to or by a Member of (a) a Bankruptcy, (b) a failure to perform its obligations hereunder in any material respect and the continuation of such failure beyond any applicable notice and/or cure period, (c) any attempted Transfer of its Company Interest, or any part thereof, that is not permitted hereunder, which shall include any attempted transfer by the Managing Member of its management rights except as explicitly permitted herein, (d) a dissolution of such Member, (e) entry of a final judgment or decree of a court or governmental agency having proper jurisdiction, declaring it or any of its then designees to the Advisory Committee guilty of a felony, fraud or wrongdoing in connection with any business activity, (f) a material misapplication by it or any Affiliate or subsidiary of funds of the Company or of any Investment Entity or Sidecar Investment Entity, (g) fraud or intentional misrepresentation by it with respect to the Company or its assets or (h) a breach by such Member (or in the case of the Managing Member, a breach by the Company) of any of its representations, warranties, covenants or other obligations set forth in the Preferred Interest Purchase Agreement.For the avoidance of doubt and without limiting the forgoing, a Default Event shall also be deemed to have occurred with respect to the Managing Member if the Managing Member violates (or causes the Company to violate) the provisions of Section 3.3 (Initial Capital Contributions), Section 3.5 (Additional Capital Contributions), Section3.6 (Special Common Member Capital Contributions), Section 7.4 (Special REIT Rules), Section 14.1 (Total
